            Case 2:20-cv-00840-JAD-NJK Document 33 Filed 06/11/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
1                                    DISTRICT OF NEVADA
2
      FEDERAL TRADE COMMISSION,
3                                                             Case No. 2:20-cv-00840-JAD-NJK
             Plaintiff,
4                                                             STIPULATION AND ORDER
5            v.                                               CONTINUING HEARING ON
                                                              PRELIMINARY INJUNCTION
6     LEAD EXPRESS, INC., et al.,                             AND CONTINUING
                                                              TEMPORARY RESTRAINING
7            Defendants.                                      ORDER
8                                                                 ECF No. 30

9    The FTC and Defendants Lead Express, Inc., Camel Coins, Inc., Sea Mirror, Inc., Naito Corp.,

10 Kotobuki Marketing, Inc., Ebisu Marketing, Inc., Hotei Marketing, Inc., and Daikoku Marketing,
11 Inc., Takehisa Naito, and Keishi Ikeda (collectively “Non-Tribal Defendants”), by and through
12
     their undersigned counsel, hereby stipulate and agree as follows:
13
     1.     The Non-Tribal Defendants seek a continuance of the deadlines set forth in the
14
            Temporary Restraining Order entered by this Court on May 19, 2020 (ECF No. 13)
15
16          (“Temporary Restraining Order”), as amended by the Stipulation and Order Continuing

17          Hearing on Preliminary Injunction entered by this Court on May 22, 2020 (ECF No. 17),

18          and as further modified by the Minute Order entered by this Court on May 29, 2020 (ECF
19          No. 28), for one week.
20
     2.     The FTC and Defendant La Posta Tribal Lending Enterprise have reached an agreement
21
            on a stipulated preliminary injunction. The FTC and the Non-Tribal Defendants are
22
            actively negotiating a separate agreement, and the parties believe an additional week will
23
24          allow them the opportunity to attempt to resolve remaining issues..

25 3.       Accordingly, the Non-Tribal Defendants shall SHOW CAUSE in writing by June 15,
26          2020, why (1) the Temporary Restraining Order should not be converted into a
27

                                                Page 1 of 3
           Case 2:20-cv-00840-JAD-NJK Document 33
                                               30 Filed 06/11/20
                                                        06/08/20 Page 2 of 3




            preliminary injunction; (2) a receiver should not be appointed over the corporate
1
2           defendants with the duties and authority set forth by the FTC in its emergency motion

3           and proposed order, (3) foreign assets should not be repatriated, and (4) the FTC should

4           not be allowed expedited discovery and access to the defendants’ businesses. The FTC
5           shall have until June 19, 2020, to file a reply to any response to this show-cause order.
6
     4.     The matters at issue in the show-cause order, including the FTC’s request for a
7
            preliminary injunction, will be heard via videoconferencing (with no in-person
8
            appearances) at 10:00 a.m. on Friday, June 26, 2020. Details for connecting to that
9
10          hearing will be distributed in a future order.

11 5.       The Temporary Restraining Order shall continue in full force and effect as to Defendants

12          until after the rescheduled hearing on the order to show cause.
13
     6.     This agreement shall be without prejudice to any party.
14
15          IT IS SO STIPULATED.
16
     /s/Gregory A. Ashe                                 /s/David N. Anthony (by permission)
17 GREGORY A. ASHE                                      DAVID N. ANTHONY
18 HELEN CLARK                                          MICHAEL E. LACY
     Federal Trade Commission                           TIMOTHY A. BUTLER
19 600 Pennsylvania Avenue NW                           RYAN J. STRASSER
     Washington, DC 20850                               Troutman Sanders
20 Telephone: 202-326-3719 (Ashe)                       600 Peachtree Street, NE, Suite 3000
21 Telephone:  202-326-3373 (Clark)
   Facsimile: 202-326-3768
                                                        Atlanta, GA 303008
                                                        Telephone: 804-697-5410 (Anthony)
22 Email: gashe@ftc.gov; hclark@ftc.gov                 Telephone: 804-697-1326 (Lacy)
                                                        Telephone: 404-885-3697 (Butler)
23 NICHOLAS A. TRUTANICH                                Telephone: 804-697-1478 (Strasser)
     United States Attorney                             Email: david.anthony@troutman.com,
24 LINDSAY AGER                                         Michael.lacy@troutman.com,
     Assistant United States Attorney                   timothy.butler@troutman.com,
25 Nevada Bar No. 11985
                                                        ryan.strasser@troutman.com
26 333 Las Vegas Blvd. South, Suite 5000                Attorneys for Defendants Lead Express, Inc.,
     Las Vegas, Nevada 89101
27                                                      Camel Coins, Inc., Sea Mirror, Inc., Naito


                                                 Page 2 of 3
            Case 2:20-cv-00840-JAD-NJK Document 33 Filed 06/11/20 Page 3 of 3




     Phone: (702) 388-6336                         Corp., Kotobuki Marketing, Inc., Ebisu
1    Facsimile: (702) 388-6787                     Marketing, Inc., Hotei Marketing, Inc.,
                                                   Daikoku Marketing, Inc., Takehisa Naito, and
2    Attorneys for Plaintiff Federal Trade
                                                   Keishi Ikeda

3    Commission

4                                                  /s/Justin Gray (by permission)
                                                   JUSTIN GRAY
5                                                  Rosette, LLP
                                                   44 Grandville Avenue SW, Suite 300
6                                                  Grand Rapids, MI 49503
                                                   Telephone: 616-655-1601
7                                                  Email: jgray@rosettelaw.com

8                                                  Attorney for Defendant La Posta Tribal
                                                   Lending Enterprise
9
10
11          IT IS SO ORDERED.
12
                                                      ___________________________________
13                                                    JENNIFER A. DORSEY
                                                      UNITED STATES DISTRICT JUDGE
14
                   Dated: 6/11/2020
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             Page 3 of 3
